UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
UNITED STATES OF AMERICA,               )
                                        )
            v.                         )    No. 1:94-cr-00055 (RCL)
                                       )
WILL ANDERSON,                          )
                  Defendant.            )
                                        )
_______________________________________)

                                             ORDER

       Defendant Will Anderson seeks a court order modifying his sentence under 28 U.S.C.

§ 2255. He looks for relief in the holding of Johnson v. United States, 135 S. Ct. 2551 (2015).

The Johnson Court held that the residual clause defining “violent felony” under the Armed

Career Criminal Act (ACCA) was unconstitutionally vague. Anderson was sentenced pursuant to

then-mandatory guidelines that contained an identical residual clause defining “crime of

violence.” If the ACCA residual clause is unconstitutionally vague, the logic goes, so too is the

residual clause under the mandatory sentencing guidelines. The government objects to all this

and more. It says that Anderson’s claim is untimely and procedurally defaulted, that Johnson did

not apply to the mandatory sentencing guidelines, and that in any event Johnson cannot apply to

the guidelines retroactively.

       In August of 1994, a jury convicted Anderson of armed bank robbery, in violation of 18

U.S.C. § 2113(a) and (d). Def.’s Suppl. Mot. Vacate 4, ECF No. 239. Because Anderson had

already been convicted of three separate robbery offenses, Judge Bryant sentenced him as a

“career offender” under the mandatory guidelines. Id. at 4–5. The career offender designation

raised the sentencing guideline range, and Anderson was sentenced to 24 years for his armed

bank robbery conviction. Id. at 6. He appealed, but the D.C. Circuit affirmed. United States v.
                                                 1
Anderson, 80 F.3d 558 (D.C. Cir. 1996). He filed three previous § 2255 motions, all of which

were denied. Def.’s Suppl. Mot. Vacate 6–7, ECF No. 239. In June of 2016, he filed this fourth

§ 2255 motion. Emerg. Mot., ECF No. 235.

       Anderson’s theory—that Johnson established a new rule that retroactively applied to his

sentencing under the mandatory guidelines—has been already been addressed by this Court. USA

v. Arrington, No. 1:00-cv-159, ECF No. 192. In light of the Supreme Court’s decision in Beckles

v. United States, 137 S. Ct. 886 (2017), Johnson’s holding is too narrow to control the

constitutionality of the mandatory sentencing guidelines’ residual clause. For the reasons set

forth in the Arrington memorandum, Anderson’s motion to vacate under 28 U.S.C. § 2255 is

untimely and thus DENIED.

       It is SO ORDERED.




SIGNED this 24th day of September, 2019.

                                                      _______________/s/_______________
                                                                Royce C. Lamberth
                                                             United States District Judge




                                                 2